Citation Nr: 1734679	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for degenerative joint disease left knee, status post left total knee arthroplasty with history of medial meniscectomy evaluated as 60 percent disabling.

2. Entitlement to an initial rating in excess of 50 percent for depressive disorder.

3. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU). 

4. Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease status post partial medial meniscus resection.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) from a decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified at a Travel Board hearing in St. Petersburg, Florida before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issue of entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease status post partial medial meniscus resection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At a March 2017 Travel Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to an increased rating for degenerative joint disease left knee, status post left total knee arthroplasty with history of medial meniscectomy evaluated as 60 percent disabling.

2. The Veteran's service-connected depressive disorder has been manifested by suicidal ideation, depressed mood, difficulty adapting to stressful circumstances, mild memory loss, and chronic sleep impairment with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and mood throughout the entire claims period.

3. The Veteran's service-connected disabilities have precluded him from substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an increased rating for degenerative joint disease left knee, status post left total knee arthroplasty with history of medial meniscectomy evaluated as 60 percent disabling have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for an initial rating of 70 percent, and no higher, for depressive disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9434 (2016).

3. The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to an increased rating for degenerative joint disease left knee, status post left total knee arthroplasty with history of medial meniscectomy evaluated as 60 percent disabling

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (4). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 
 
In the present case, the appellant, at the March 2017 Travel Board hearing indicated that it is his intent to withdraw the appeal for entitlement to an increased rating for degenerative joint disease left knee, status post left total knee arthroplasty with history of medial meniscectomy, evaluated as 60 percent. (See Board hearing transcript page 2). Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for degenerative joint disease left knee, status post left total knee arthroplasty with history of medial meniscectomy evaluated as 60 percent.

Entitlement to an initial rating in excess of 50 percent for depressive disorder

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Major Depressive Disorder (DC 9434)

The Veteran's service-connected depressive disorder disability has been rated under Diagnostic Code 9434. 38 C.F.R. § 4.130 (2016). 

The following ratings are available under Diagnostic Code 9434:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A June 2011 VA examination reflects that the Veteran experiences depressed mood, social withdrawal, anhedonia, increased desire to sleep, and fatigue. The examination report further noted the Veteran with no friends and/or social contacts outside of his family. Additionally, the report notes the Veteran's loss of interest in hobbies such as fishing.

In an October 2011 private medical psychiatric impairment questionnaire reflects the Veteran with deficiencies in family relations; difficulty in adapting to stressful circumstances; impaired memory; impaired attention and concentration; impaired ability to perform activities within a schedule; impaired ability to sustain ordinary routine without supervision; impaired ability to work in coordination with others; impaired ability to complete workweek without interruptions from psychologically based symptoms; impaired ability to act appropriately with the general public; and impaired ability to set realistic goals or make plans independently. 

In a July 2013 private medical report, the Veteran is noted with feelings of sadness, crying spells, guilt, loss of interest in other people and things, difficulty making decisions, loss of energy, irritability, impaired concentration, and loss of appetite. In addition to the impairments found in the October 2011 assessment, the July 2013 private report noted the Veteran with suicidal ideation, persistent irrational fears, and persistent delusions or hallucinations. 

Additionally, in the March 2017 hearing, the Veteran noted that he suffers from suicidal thoughts and hallucinations.

The Veteran's service-connected depressive disorder disability is currently evaluated as 50 percent disabling. 

As noted above, a 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130.

In the present case the Board finds that the Veteran's symptoms impair his social and occupational functions, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. The claims folder reflects that the Veteran has had difficulties in his social and work relationships due to his depression and irritability. Furthermore, the Veteran has suicidal ideations, sleep impairment, memory loss, and difficulty in adapting to stressful circumstances. Based on the above, a 70 percent rating is warranted for depressive disorder under DC 9434.

The Board has considered the examples in the rating criteria for a 100 percent evaluation and notes that the Veteran does not have persistent delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name, persistent danger of hurting self or others. While the Veteran has had symptoms of hallucination and delusions, the Board finds that it has not risen in such severity as to cause a total occupational and social impairment. Additionally, the claims folder does not reflect the Veteran with symptoms of disorientation to time or place, memory loss for names of close relatives, own occupation or own name, persistent danger of hurting self or others that results in a total impairment. Thus, the evidence is against a finding that a 100 percent disabling evaluation is warranted for the Veteran's depressive disorder.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Total rating for compensation purposes based on individual unemployability (TDIU)

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c). In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In connection with this order, the Veteran is serviced connected for depressive disorder, evaluated as 70 percent disabling, left knee, status post left total knee arthroplasty with history of medial meniscectomy, evaluated as 60 percent disabling, right knee degenerative joint disease status post partial medial meniscus resection evaluated as 10 percent disabling, and left hip early degenerative joint disease as noncompensable for a combined evaluation of 90 percent. The Veteran's claim for TDIU was denied in March 2010. Based on the above, the Board finds the Veteran's service connected depressive disorder, left total knee arthroplasty and right knee disorder are of sufficient severity that he has been unable to secure or maintain substantially gainful occupation as a result.

The June 2011 VA examination report noted that the Veteran's severity and chronicity of his depression is likely a contributor to his lack of motivation to find sedentary employment.

The October 2011 and July 2013 private report found the Veteran is unable to perform full-time competitive work with his psychological symptoms or limitations.

In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran has been unable to secure or maintain a substantially gainful occupation as a result of service-connected disability. Therefore, entitlement to a TDIU is granted.


ORDER

The appeal as to the issue of entitlement to an increased rating for degenerative joint disease left knee, status post left total knee arthroplasty with history of medial meniscectomy, evaluated as 60 percent is dismissed.

Entitlement to an initial rating of 70 percent, and no higher, for depressive disorder, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

In regard to the Veteran's claim for entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease status post partial medial meniscus resection, the Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely the September 2009 VA examination reports, and concludes that the findings associated with the report do not meet the specifications of Correia. Specifically, the September 2009 examination does not contain range of motion testing of the Veteran's right knee in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing. Given this, the Board is not satisfied that the examination report findings are adequate for a contemporaneous rating. A retrospective medical evaluation is thus necessary under 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his right knee disability; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Schedule the Veteran for a VA medical examination in order to obtain a retrospective evaluation in regard to his service-connected right knee disability. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

3. The examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations from August 12, 2009, date of his initial claim. This retrospective opinion should also include comparison with any paired joints.

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


